Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 23, 2016

The Court of Appeals hereby passes the following order:

A17A0203. MARQUISE ALI ROBBINS v. BOARD OF CORRECTIONS OF
    GEORGIA et al.

      Marquise Ali Robbins appealed directly to this Court from the trial court’s
“Order on Petitioner’s Pauper Affidavit,” in which the superior court denied him
pauper status. Robbins sought discretionary review of the same order in the Supreme
Court, which transferred the case to this Court. See Case No. A17D0115, denied,
November 1, 2016. We lack jurisdiction.
      Because Robbins is incarcerated, his appeal is controlled by the Prison
Litigation Reform Act of 1996, OCGA § 42-12-1 et seq. Under OCGA § 42-12-8, an
appeal of a civil action filed by a prisoner “shall be as provided in Code Section 5-6-
35.” Thus, we lack jurisdiction to consider Robbins’s direct appeal from the superior
court’s order. See Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). We
note that Robbins properly filed an application for discretionary appeal to challenge
the trial court’s order. The denial of his application, however, was an adjudication on
the merits; thus the doctrine of res judicata bars further appeal of this order. See
Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga. 859, 860 (583 SE2d 858)
(2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1) (649 SE2d 313) (2007).
Accordingly, this appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
                              11/23/2016
Clerk’s Office, Atlanta,____________________
        I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.